IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,            )
                                )                         DIVISION ONE
             Respondent,        )
                                )                         No. 80372-7-I
          v.                    )
                                )                         UNPUBLISHED OPINION
ROBERT LEE HARRIS,              )
                                )
             Appellant.         )
_______________________________ )

       DWYER, J. — Robert Harris appeals from his conviction of delivering

methamphetamine in Violation of the Uniform Controlled Substances Act. 1 Harris

contends that the trial court erred by denying a motion to suppress his

post-Miranda 2 admission of guilt, asserting that he made the statement as the

result of a two-step interrogation process designed to subvert Miranda.

Additionally, Harris contends that the trial court failed to recognize its authority to

impose an exceptional sentence below the standard range. We conclude that

the trial court did not err in either of these respects. Accordingly, we affirm.

                                                 I

       On February 18, 2017, Robert Harris was arrested for selling

methamphetamine to Anthony Ducre, an undercover police officer. Prior to

purchasing the drugs from Harris, Officer Ducre approached a woman named


       1   Chapter 69.50 RCW.
       2   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
No. 80372-7-I/2


“Carmela” in Cal Anderson Park in Seattle’s Capitol Hill neighborhood. Officer

Ducre asked Carmela if she had any “clear,” which is a street name for

methamphetamine. Carmela offered to let Officer Ducre smoke her pipe

containing methamphetamine. Officer Ducre declined and stated that he wanted

to buy a larger amount of methamphetamine.

       Carmela introduced Officer Ducre to Harris, who was standing on a

nearby street corner. Officer Ducre told Harris that he was “looking for 20,”

meaning 20 dollars’ worth of methamphetamine. Harris told Officer Ducre to

“hold out [his] hand” and poured out .7 grams of methamphetamine from a small

baggie. Officer Ducre paid Harris with a 20 dollar bill.

       After the transaction, Officer Ducre walked away and signaled for

uniformed officers to arrest Harris. Officers arrested Harris and recovered a 20

dollar bill and a baggie containing 1.74 grams of methamphetamine from Harris’s

person. A forensic scientist from the Washington State Patrol Crime Laboratory

confirmed that the substance Harris provided to Officer Ducre contained

methamphetamine.

       Around 12:30 p.m., the police took Harris to the nearby east police

precinct. Harris was initially placed in a temporary holding cell. Shortly before

2:00 p.m., Harris was questioned by Officer Matthew Blackburn in an

interrogation room. Officer Blackburn first approached Harris about becoming a

confidential informant. The part of the interview concerning Harris becoming a

confidential informant was not recorded. Officer Blackburn testified that he does




                                         2
No. 80372-7-I/3


not record interviews with potential confidential informants because, if released,

those recordings could endanger the informant.

        Officer Blackburn presented to Harris a cooperation disclaimer form and a

cooperation release form. At 2:06 p.m., Harris and Officer Blackburn both signed

the cooperation disclaimer form. This disclaimer form states that Harris had

“entered into and completed this agreement freely, voluntarily, and knowingly and

being aware of all risk(s) involved, which may be significant.”

        At 2:08 p.m., Harris and Officer Blackburn both signed the cooperation

release form. Under this form, Harris was required to telephone Officer

Blackburn by 6:00 p.m. on February 23, 2017, and complete three separate

narcotics transactions from suspected drug dealers. In return, Officer Blackburn

agreed to release Harris pending further cooperation and, if Harris cooperated, to

not forward Harris’s case to the King County Prosecuting Attorney’s Office.

Officer Blackburn testified that he never told Harris that he had to confess as part

of the cooperation agreement.

        After signing the cooperation release form, Harris remained in the room for

approximately one hour. Harris was under arrest and was not free to leave.

Officer Blackburn testified that, during this time, Harris did not express any desire

to either speak to an attorney or refrain from giving a recorded statement. 3

        Officer Blackburn then recorded an interrogation of Harris. The entirety of

this recorded interrogation lasted for two minutes between 3:14 p.m. and 3:16


        3 At trial, Officer Blackburn testified that he did not recall what conversations he had with

Harris during this hour-long period before Harris gave a recorded confession. At the hearing on
the admissibility of Harris’s recorded confession, there was no testimony regarding what, if
anything, Officer Blackburn and Harris discussed during this hour-long period.

                                                  3
No. 80372-7-I/4


p.m. During this recorded interrogation, another police officer—Officer Kristopher

Safranek—was also present. Officer Blackburn read Harris the Miranda rights

prior to interrogating him. After receiving the Miranda rights, Harris expressly

affirmed that he understood them. Harris subsequently confessed to delivering

methamphetamine. Officer Safranek testified that there were no unrecorded

questions asked of Harris while Officer Safranek was in the interrogation room.

       Harris was not booked into jail that day. However, because Harris did not

contact Officer Blackburn to follow through with the cooperation agreement,

Harris’s case was forwarded to the King County Prosecuting Attorney’s Office.

       The State charged Harris with one count of Violation of the Uniform

Controlled Substances Act for delivering methamphetamine. Harris initially

entered drug court, but his case was ultimately set for trial. Following a jury trial,

Harris was convicted as charged. At the sentencing hearing, Harris requested an

exceptional sentence below the standard range. The trial court imposed a

sentence of 20 months of incarceration, which was the low end of the standard

range. Harris appeals.

                                          II

       Harris first contends that the trial court erred by denying the motion to

suppress his recorded confession. Specifically, Harris asserts that his

confession was made as the result of a two-step interrogation process designed

to subvert the requirements of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602,

16 L. Ed. 2d 694 (1966). We disagree.




                                          4
No. 80372-7-I/5


                                          A

       When reviewing the denial of a motion to suppress, we first determine

“whether substantial evidence supports the challenged findings of fact and

whether the findings support the conclusions of law.” State v. Garvin, 166 Wn.2d

242, 249, 207 P.3d 1266 (2009). “Evidence is substantial when it is enough ‘to

persuade a fair-minded person of the truth of the stated premise.’” Garvin, 166

Wn.2d at 249 (quoting State v. Reid, 98 Wn. App. 152, 156, 988 P.2d 1038

(1999)). Unchallenged findings of fact are verities on appeal. State v.

Broadaway, 133 Wn.2d 118, 131, 942 P.2d 363 (1997). However, “[w]e review

conclusions of law from an order pertaining to the suppression of evidence de

novo.” Garvin, 166 Wn.2d at 249.

                                          B

       The Fifth Amendment to the United States Constitution provides that no

person “shall be compelled in any criminal case to be a witness against himself.”

U.S. CONST. amend. V. To assure that an accused is accorded this privilege

against compulsory self-incrimination, the United States Supreme Court

in Miranda set forth procedural safeguards to be employed during custodial

interrogation: “In order to combat [the compelling] pressures [of custodial

interrogation] and to permit a full opportunity to exercise the privilege against

self-incrimination, the accused must be adequately and effectively apprised of his

rights and the exercise of those rights must be fully honored.” Miranda, 384 U.S.

at 467. Specifically, an accused must be clearly informed of his or her right to

remain silent and right to counsel, either retained or appointed, and that any


                                          5
No. 80372-7-I/6


statements made can and will be used against the individual in court. Miranda,

384 U.S. at 467-72. After an accused is apprised of his or her rights and given

the opportunity to invoke those rights, he or she “may knowingly and intelligently

waive these rights and agree to answer questions or make a

statement.” Miranda, 384 U.S. at 479. The requisite warnings and showing of

waiver are “prerequisites to the admissibility of any statement made by a

defendant.” Miranda, 384 U.S. at 476.

       The Supreme Court has been protective of this right. For instance,

in Missouri v. Seibert, 542 U.S. 600, 617, 124 S. Ct. 2601, 159 L. Ed. 2d 643

(2004), a plurality of the Court held that Miranda warnings given mid-

interrogation—after the defendant had already confessed—were designed to be

ineffective and, thus, the defendant’s confession repeated after the warnings

were given was inadmissible. In that case, the interrogating officer first obtained

the defendant’s confession during a custodial interrogation that was not preceded

by Miranda warnings. Seibert, 542 U.S. at 604-05. Then, after a 20-minute

break, the officer provided Miranda warnings and again obtained the defendant’s

confession. Seibert, 542 U.S. at 605. The Court reasoned that “[b]y any

objective measure . . . it is likely that if the interrogators employ the technique of

withholding warnings until after interrogation succeeds in eliciting a confession,

the warnings will be ineffective in preparing the suspect for successive

interrogation, close in time and similar in content.” Seibert, 542 U.S. at 613.

       In the aftermath of the Seibert decision, Division Two recognized a federal

court’s construction of the opinion:


                                           6
No. 80372-7-I/7


       “[A] trial court must suppress postwarning confessions obtained
       during a deliberate two-step interrogation where the mid-
       stream Miranda warning—in light of the objective facts and
       circumstances—did not effectively apprise the suspect of his
       rights. . . . This narrower test—that excludes confessions made
       after a deliberate, objectively ineffective mid-stream warning—
       represents Seibert’s holding.”

State v. Hickman, 157 Wn. App. 767, 774-75, 238 P.3d 1240 (2010) (first

alteration in original) (quoting United States v. Williams, 435 F.3d 1148, 1157-58

(9th Cir. 2006)). In determining whether an interrogation process deliberately

subverts Miranda, courts should consider “‘the timing, setting and completeness

of the prewarning interrogation, the continuity of police personnel and the

overlapping content of the pre- and postwarning statements.’” Hickman, 157 Wn.

App. at 775 (quoting Williams, 435 F.3d at 1159).

       The Hickman court thus held that a defendant’s post-Miranda statements

were inadmissible because a detective’s midstream Miranda warnings

ineffectively apprised the defendant of his rights under the Fifth

Amendment. Hickman, 157 Wn. App. at 776. In that case, a detective informed

the defendant that they would engage in a two-part interview consisting of

administrative questioning followed by an advisement of the Miranda rights and a

criminal investigation concerning the defendant’s suspected failure to register as

a sex offender. Hickman, 157 Wn. App. at 770. However, during the first part of

the interrogation, the detective elicited statements from the defendant indicating

that he had violated the reporting requirements. Hickman, 157 Wn. App. at 775-

76. The detective then stopped the interview, explained that they were going to

shift into the criminal investigation, and advised the defendant of the Miranda


                                         7
No. 80372-7-I/8


rights. Hickman, 157 Wn. App. at 770. The defendant then made a recorded

statement. Hickman, 157 Wn. App. at 770. Division Two reasoned that the

detective’s “midstream Miranda warnings, without a significant break in time or

place and without informing [the defendant] that his pre-Miranda statements

could not be used against him in a subsequent criminal prosecution, did not

[sufficiently] inform [the defendant] of his Fifth Amendment right to

silence.” Hickman, 157 Wn. App. at 776.

       Similarly, in State v. Rhoden, 189 Wn. App. 193, 202, 356 P.3d 242

(2015), Division Two again held that a confession made after a defendant

received the Miranda rights was inadmissible because it resulted from a

prohibited, deliberate two-step interrogation procedure. In Rhoden, the

defendant was first questioned by a police officer while he was handcuffed in his

living room. 189 Wn. App. at 196. Without informing the defendant of

the Miranda rights, the officer asked whether there were any drugs or guns in the

residence. Rhoden, 189 Wn. App. at 196. The defendant told the police officer

that there were drugs and at least one gun in his bedroom. Rhoden, 189 Wn.

App. at 196. The same police officer then escorted the defendant to the kitchen,

read the Miranda rights, and questioned him a second time. Rhoden, 189 Wn.

App. at 196. Upon receiving the Miranda rights, the defendant confessed to

having methamphetamine in his bedroom. Rhoden, 189 Wn. App. at 196.

Division Two reasoned that “the objective evidence of ‘the timing, setting and

completeness of the prewarning interrogation, the continuity of police personnel

and the overlapping content of the pre- and postwarning statements’ all support


                                         8
No. 80372-7-I/9


the conclusion that the two-step interrogation procedure used here was

deliberate.” Rhoden, 189 Wn. App. at 202 (quoting Williams, 435 F.3d at 1159).

                                           C

       Even viewed in light of the foregoing authority, the trial court did not err in

concluding that Officer Blackburn properly administered Miranda rights to Harris

and that Harris’s confession was admissible. The following findings of fact

entered by the trial court support its ruling:

       14. No other questions outside of the taped interview were asked of
       the Defendant while Officer Safranek was present.

       ....

       16. Officer Blackburn approached the Defendant after he was
       arrested with a proposed agreement to become a confidential
       informant.

       17. The discussion regarding becoming a confidential informant
       was not recorded.

       18. There was credible testimony from Officer Blackburn that it was
       not recorded because it can put informants in danger to do so since
       the audio can get disseminated causing discussions to not remain
       secret.

       ....

       20. In the agreement, two promises were made to the Defendant.
       (1) police would not book him into jail on that day, and (2) charges
       would not be referred to the King County Prosecuting Attorney’s
       Office if the Defendant followed up on his end of the agreement.

       21. No other promises were made.

       22. There was no evidence that conversation about the confidential
       informant agreement was coercive.

       33. The Defendant providing a confession was not a term of the
       agreement.


                                           9
No. 80372-7-I/10



       Because Harris does not challenge any of these individual findings of fact,

they are verities on appeal. See Broadaway, 133 Wn.2d at 131.

       The trial court’s findings of fact and the evidence presented during the CrR

3.5 hearing support the trial court’s conclusion that Harris’s Miranda rights were

properly observed. Notably, Harris’s situation is significantly different from that of

the suspects in the Seibert, Hickman, and Rhoden decisions. In those cases,

each defendant confessed both prior to and after receiving Miranda

warnings. Seibert, 542 U.S. at 604-05; Rhoden, 189 Wn. App. at 196; Hickman,

157 Wn. App. at 775-76. This fact was essential to each court’s holding that the

defendants’ post-Miranda confessions were inadmissible.

       Indeed, in Seibert, the Court reasoned that “[b]y any objective

measure . . . it is likely that if the interrogators employ the technique of

withholding warnings until after interrogation succeeds in eliciting a confession,

the warnings will be ineffective in preparing the suspect for successive

interrogation, close in time and similar in content.” Seibert, 542 U.S. at 613

(emphasis added).

       Likewise, in Hickman, the court reasoned that a detective’s

“midstream Miranda warnings . . . without informing [the defendant] that his

pre-Miranda statements could not be used against him in a subsequent criminal

prosecution, did not [sufficiently] inform [the defendant] of his Fifth Amendment

right to silence.” Hickman, 157 Wn. App. at 776 (emphasis added).

       Finally, in Rhoden, the court reasoned that a deliberate two-step

interrogation procedure occurred because of “‘the timing, setting and

                                          10
No. 80372-7-I/11


completeness of the prewarning interrogation, the continuity of police personnel

and the overlapping content of the pre- and postwarning statements.’” Rhoden,

189 Wn. App. at 202 (emphasis added) (quoting Williams, 435 F.3d at 1159).

       Here, there is no evidence that Harris confessed prior to receiving Miranda

warnings. The trial court’s findings of fact and the evidence presented at the CrR

3.5 hearing indicate that Officer Blackburn’s initial conversation with Harris was

limited to the topic of Harris becoming a confidential informant. The trial court

found that, during Officer Blackburn’s initial conversation with Harris, only two

promises were made: “(1) police would not book him into jail on that day, and (2)

charges would not be referred to the King County Prosecuting Attorney’s Office if

the Defendant followed up on his end of the agreement.” Officer Blackburn

testified that he never told Harris that he had to give a confession as part of the

cooperation agreement. Likewise, the trial court found that Harris “providing a

confession was not a term of the agreement.” As the trial court found, “[t]here

was no evidence that conversation about the confidential informant agreement

was coercive.”

       Indeed, the evidence and findings of fact indicate that Officer Blackburn’s

interrogation of Harris was limited to what was contained in the recording. Officer

Safranek—who was present for the recorded interrogation—testified that there

were no unrecorded questions asked of Harris while Officer Safranek was in the

interrogation room. Similarly, the trial court found that “[n]o other questions

outside of the taped interview were asked of the Defendant while Officer

Safranek was present.” Therefore, there is nothing in the record indicating that


                                         11
No. 80372-7-I/12


Harris confessed to delivering methamphetamine prior to receiving the Miranda

warnings.

       Because the record is devoid of evidence that Harris made an

incriminating statement prior to receiving the Miranda warnings, Officer

Blackburn did not engage in a deliberate, two-step interrogation procedure

designed to subvert the requirements of Miranda as prohibited by Seibert.

Therefore, when Officer Blackburn read Harris the Miranda rights, Harris was

“‘effectively apprise[d] . . . of his rights.’” Hickman, 157 Wn. App. at 774

(quoting Williams, 435 F.3d at 1157-58).

       Accordingly, the trial court did not err by admitting Harris’s confession.

                                          III

       Harris next contends that the trial court erroneously concluded that it

lacked the authority to impose an exceptional sentence below the standard

range. In particular, Harris asserts that the trial court was authorized by State v.

Alexander, 125 Wn.2d 717, 888 P.2d 1169 (1995), to impose an exceptional

sentence. We disagree.

                                          A

       A standard range sentence generally cannot be appealed. RCW

9.94A.585(1). But when “a defendant has requested an exceptional sentence

below the standard range, we may review the decision if the [trial] court either

refused to exercise its discretion at all or relied on an impermissible basis for

refusing to impose an exceptional sentence.” State v. Khanteechit, 101 Wn. App.

137, 138, 5 P.3d 727 (2000). Accordingly, we may review a trial court’s


                                         12
No. 80372-7-I/13


imposition of a sentence within the standard range if “[the trial court] erroneously

believed it lacked the authority to [impose an exceptional sentence].” State v.

McGill, 112 Wn. App. 95, 100, 47 P.3d 173 (2002). However, “a trial court that

has considered the facts and has concluded that there is no basis for an

exceptional sentence has exercised its discretion, and the defendant may not

appeal that ruling.” State v. Garcia-Martinez, 88 Wn. App. 322, 330, 944 P.2d

1104 (1997).

                                         B

       In State v. Alexander, our Supreme Court affirmed an exceptional

sentence below the standard range imposed upon a defendant convicted of

delivering a controlled substance. The defendant approached an undercover

police officer and asked if he wanted to buy cocaine. Alexander, 125 Wn.2d at

719. The police officer asked for 20 dollars’ worth, and the defendant led the

police officer to a donut shop to meet another man who had cocaine. Alexander,

125 Wn.2d at 719. The police officer attempted to pay the other man directly for

the cocaine, but the defendant intercepted the money, keeping $5 for himself and

giving $15 to the other man. Alexander, 125 Wn.2d at 719. In exchange for the

$15, the man gave the defendant .03 grams of cocaine, which the defendant then

passed to the police officer. Alexander, 125 Wn.2d at 719. The court held that

the trial court properly imposed an exceptional sentence because: (1) the crime

involved “an extraordinarily small amount of a controlled substance”; and (2) the

defendant had a “low level of involvement” in the drug transaction. Alexander,

125 Wn.2d at 721-22.


                                         13
No. 80372-7-I/14


                                          C

       Here, the trial court did not erroneously believe that it lacked authority to

impose an exceptional sentence. Rather, it determined that Alexander was

factually distinguishable from Harris’s case in significant ways. First, during the

sentencing hearing, the trial court stated that Alexander “involved someone with

much less participation in the drug deal than [Harris].” Whereas the defendant

in Alexander acted as an intermediary to a drug transaction, Alexander, 125

Wn.2d at 719, Harris dealt drugs directly to an undercover police officer. In

addition, the trial court concluded that there was “also a much smaller amount of

drugs in [Alexander].” Indeed, in Alexander, the defendant transferred .03 grams

of cocaine. 125 Wn.2d at 719. Harris, on the other hand, transferred .7 grams of

methamphetamine and had an additional 1.74 grams on his person. In

determining that Alexander did not control the disposition of Harris’s sentence,

the trial court “considered the facts and . . . concluded that there [was] no basis

for an exceptional sentence.” Garcia-Martinez, 88 Wn. App. at 330. In so doing,

the sentencing court did not err.

       Accordingly, Harris may not appeal the standard range sentence imposed

upon him.




                                         14
No. 80372-7-I/15


      Affirmed.




We concur:




                   15